Appeal by defendant from a judgment of the County Court, Westchester County, rendered April 4, *8361972, convicting him of robbery in the second degree, upon a plea of guilty, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. In our opinion the preindictment delay of more than three years was unreasonable (People v. Terranova, 43 A D 2d 575). A valid reason for the delay was not given. Rabin, P. J., Hopkins and Brennan, JJ., concur; Munder and Shapiro, JJ., dissent and vote to affirm, with the following memorandum: In our opinion, People v. White (32 N T 2d 393), upon which People v. Terranova (43 A D 2d 575) is principally based, is not applicable to the factual pattern present at bar.